Citation Nr: 0940833	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-28 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disorder, to include as secondary to service-
connected post-traumatic scalp condition.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected post-traumatic 
scalp condition.

3.  Entitlement to service connection for sinus condition, to 
include as secondary to service-connected post-traumatic 
scalp condition.

4.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic minor anesthetic area, right side 
of scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to April 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a higher evaluation for post-
traumatic minor anesthetic area, and denied service 
connection for a sinus condition, a psychiatric disorder and 
tinnitus.  

In July 2009, the Veteran testified at a Board hearing at the 
RO before the undersigned.  A transcript of the proceeding is 
of record.  

The issue of a disability rating in excess of 10 percent for 
post-traumatic minor anesthetic area, right side of scalp is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a psychiatric 
disorder in service or for years thereafter, and no evidence 
linking this disorder to the Veteran's service or to her 
service-connected post-traumatic scalp condition.
2.  Tinnitus was not present in service and is not 
etiologically related to service or to the Veteran's service-
connected post-traumatic scalp condition.

3.  The Veteran does not have sinusitis and there is no 
competent medical evidence linking sinusitis to the Veteran's 
service or to the Veteran's service-connected post-traumatic 
scalp condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired 
psychiatric disorder, to include as secondary to the 
Veteran's service-connected post-traumatic scalp condition, 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 
(2009).

2.  .  The criteria for service connection for tinnitus, to 
include as secondary to the Veteran's service-connected post-
traumatic scalp condition, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).

3.  The criteria for service connection for sinusitis, to 
include as secondary to the Veteran's service-connected post-
traumatic scalp condition, are not met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duty to assist and notify

The Veterans Claims Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

The Veteran has established her status as a veteran.  She 
received notice as to the notice elements outlined in 
Pelegrini and the second and third elements outlined in 
Dingess, via letters sent in May 2004, July 2004 and February 
2005.  She did not receive VCAA notice on the fourth or fifth 
Dingess elements until March 2006.  The claims are being 
denied; therefore, no effective dates or ratings are being 
assigned.  She is therefore not prejudiced by the absence of 
notice on those elements.  In addition, the timing deficiency 
was cured by readjudication of the claims in a February 2009 
supplemental statement of the case (SSOC).  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-4 (Fed. Cir. 2007).  

In developing her claim, VA obtained the Veteran's service 
treatment records (STRs), SSA records and VA treatment 
records.  In addition, the Veteran received multiple VA 
examinations for her claimed disabilities.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no reported 
evidence that has not been obtained.

No further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.
II.  Applicable laws and regulations for service connection 
claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Also, certain chronic diseases may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In addition, service connection also may be granted on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected condition.  
See 38 C.F.R. § 3.310(a).  This includes situations when a 
service-connected condition has chronically aggravated 
another condition that is not service connected, but 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to 
incorporate the Court's decision in Allen; except that VA 
will not concede aggravation unless there is medical 
evidence showing the baseline level of the disability before 
its aggravation by the service connected disability.  
38 C.F.R. § 3.310(b) (2009).  

III.  Entitlement to service connection for acquired 
psychiatric disorder, to include as secondary to service-
connected post-traumatic scalp condition.

The Veteran claims that her current psychiatric disorder is 
due to her service-connected post-traumatic scalp condition.  
At the hearing, she testified to lack of concentration, 
depression and anxiety when going outside.  

The Board has reviewed the Veteran's service medical records 
and observes that they are entirely negative for complaints 
of, or treatment for, psychiatric symptoms.  Subsequent to 
service, the Veteran began psychiatric treatment around 2001.  
In March 2001, she was diagnosed in a VA treatment record 
with depression, anxiety and a personality disorder.  At that 
time, she reported that she was put in a facility for trouble 
teens when she was a teenager because she ran away from home, 
but she did not specify any mental health treatment before 
2001.  An October 2004 VA treatment record notes a diagnosis 
of anxiety and depression.  In March 2005, there is a 
diagnosis of depression.  VA treatment records also note a 
diagnosis for adjustment disorder, posttraumatic stress 
disorder, cluster B personality traits as well as a notation 
to rule-out bipolar disorder.

The Veteran was afforded a VA examination in November 2008.  
After reviewing the claims file and examining the Veteran, 
the examiner diagnosed the Veteran with depressive disorder, 
not otherwise specified.  The examiner stated that while the 
Veteran attributes the depression to be being kicked in the 
nose in 1992, the Veteran recounted that she first received 
treatment for depression in 2001 and 2002.  the examiner 
further noted that the Veteran acknowledged a number of other 
stressful experiences in her life including unemployment and 
financial problems.  For these reasons, the examiner opined 
that it was less likely as not that the depressive disorder 
is the result of the Veteran's in-service head injuries 
(being kicked in the head in 1992 and a motor vehicle 
accident in 1993).  The examiner further noted that there is 
no evidence that the Veteran was diagnosed with depression 
prior to the in-service head injuries and therefore, the 
depression was not aggravated by the in-service head 
injuries.  

In addition, the Board notes that the Veteran's VA 
neurological examination showed no evidence of traumatic 
brain injury (TBI) due to the Veteran's head injury in 
service.  Therefore, her psychiatric disorder cannot be 
linked to TBI.

Consequently, the Board does not find that the competent 
medical evidence of record supports the Veteran's claim.  The 
only evidence of record supporting the Veteran's claims is 
her own lay opinion.  While the Veteran is competent to 
provide lay evidence of her symptoms, she is not competent to 
provide an opinion as to the etiology of her claimed 
psychiatric condition to service, as she has not been shown 
to possess the requisite medical training, expertise, or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, to the extent 
that she is attempting to provide an opinion as to the 
etiology of the claimed condition, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996). 

Therefore, there is no competent evidence showing that the 
Veteran's acquired psychiatric disorder is related to the 
Veteran's in-service head injury or to the Veteran's service.  
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, and the claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



IV.  Entitlement to service connection for tinnitus

In the present case, the Veteran has asserted that she has 
had tinnitus since 1999 or 2000.  She noted during her 
November 2008 VA audiological examination that she hears a 
very high-pitched tone every day for about thirty minutes to 
two hours and that causes pain.  She believe the tinnitus is 
due to a head injury that she sustained during service.

Service treatment records do not show any complaint or 
finding of tinnitus, and they do not show a diagnosis of 
tinnitus.  The Veteran did report piercing pain in her ear 
during service, but as will be explained below, this is not 
evidence of tinnitus.  The January 1990 entrance examination 
includes an audiogram that reveals pre-existing slight 
hearing loss.  An audiogram conducted in October 1993 shows 
moderately severe hearing loss in the left ear and mild 
hearing loss in the right ear.  A March 1994 audiogram 
conducted shortly before discharge shows moderate hearing 
loss in the left ear and mild hearing loss in the right ear, 
but no complaints of tinnitus.

A post service treatment record shows normal hearing in 
September 2004.  Also, a VA treatment record reveals hearing 
within normal limits in the right ear and mild to moderate 
hearing loss in the left ear in November 2006.  There were no 
complaints of tinnitus.

In November 2008, the Veteran was afforded a VA Audiological 
examination in response to her claim.  As noted above, she 
complained of tinnitus since 1999 or 2000.  At another time, 
she claims that she has had tinnitus since service.  She also 
complained of "ice pick piercing pain" sensation that began 
around 1999 or 2000.  She specifically described tinnitus as 
a very high-pitched tone that occurs daily for about thirty 
minutes to one hour.  The examiner diagnosed the Veteran with 
intermittent bilateral subjective tinnitus.  The examiner 
further clarified that the "ice pick piercing pain" 
sensation described by the Veteran is not tinnitus and that 
only the high-pitched sound is considered tinnitus.  The 
examiner opined that delayed onset of tinnitus from a head 
injury is highly unlikely in his opinion as well as the 
opinion of the neurologist who performed the VA examination 
for traumatic brain injury (TBI).  The neurologist opined 
that there was no evidence of TBI.  The examiner also noted 
that since there is no evidence of tinnitus in service and 
the reported onset was five or six years after separation, 
the Veteran's tinnitus is less likely than not caused by or a 
result of her military noise exposure.  The examiner noted 
that research studies have shown that hazardous noise 
exposure has an immediate effect on hearing and it does not 
have delayed onset nor is it progressive or cumulative.  The 
examiner further stated that he can not determine the 
etiology of her tinnitus without resorting to mere 
speculation.  

The foregoing evidence shows that the Veteran has a current 
diagnosis of tinnitus.  The Veteran contends that her current 
tinnitus is due to head trauma in service or noise exposure 
during service.  However, whether her current tinnitus is 
related to a head trauma or to service is a medical question, 
which the Veteran is not competent to answer.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board notes that there is no competent medical evidence 
linking tinnitus to service or to the Veteran's service-
connected scalp condition.  The November 2008 VA examiner 
concluded that delayed onset tinnitus from head injury is 
highly unlikely, and therefore her tinnitus is not caused by 
or results of in-service head trauma.  In addition, the 
examiner concluded that the Veteran's tinnitus was less 
likely than not caused by in-service noise exposure.  The 
Veteran's representative has noted that the examiner stated 
that he could not determine the etiology of the Veteran's 
current tinnitus without resorting to mere speculation.  
Although the examiner was unable to determine the etiology of 
the Veteran's tinnitus, the examiner was able to give a clear 
opinion that tinnitus was less likely than not due to 
service.  The examiner also provided a rational for his 
conclusion and included research studies references in his 
report.  For these reasons, the Board finds the VA examiner's 
opinion highly probative as to whether the Veteran's tinnitus 
is due to service.

Therefore, there is no competent evidence showing that the 
Veteran's tinnitus is related to the Veteran's in-service 
head injury or to the Veteran's service.  Accordingly, the 
Board concludes that a preponderance of the evidence is 
against the claim, and therefore, service connection for 
tinnitus is not in order.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

V.  Entitlement to service connection for sinusitis

The Veteran claims that her current sinus condition is the 
result of a head injury she sustained in service when she was 
kicked in the nose.  The Veteran's service treatment records 
show  that the Veteran was diagnosed with sinusitis in June 
1991, July 1991 and December 1992 and treated with 
amoxicillin.  The records show that in June 1992, she was 
kicked in the nose.  

Since service, the claims file shows multiple statements by 
the Veteran that she has chronic sinusitis.  In August 2004, 
the Veteran was given a diagnosis of chronic sinusitis.  
Later that same month, however, she was given a diagnosis of 
allergic rhinitis.  A September 2004 X-ray report stated that 
the paranasal sinuses were clear.  An October 2005 X-ray 
report noted minimal mucosal thickening at the floor of the 
left maxillary sinus.  The remaining paranasal sinuses were 
clear with no evidence for mucosal thickening or retained 
fluid.  In April 2005, the Veteran was diagnosed with 
allergic rhinitis and placed on Chlor-Trimeton because she 
had post-nasal drainage.  A December 2005 VA outpatient 
treatment record noted that the Veteran had no sinus problem.  
At the Board hearing, the Veteran testified to using Flonase 
to relieve nasal congestion.  

The Veteran was afforded a VA examination for sinusitis in 
November 2008.  After reviewing the claims files and 
examining the Veteran, the examiner opined that there was no 
evidence of sinusitis.  The examiner further stated that 
since there was absolutely no evidence of sinusitis or a 
chronic sinus condition, an opinion as to whether sinusitis 
is related to service or to a service-connected disability 
was not warranted.

Although the claims files show one diagnosis for sinusitis, a 
VA treatment record later that same month, in August 2004, 
shows a diagnosis for allergic rhinitis instead.  
Furthermore, the VA examiner concluded that the Veteran does 
not have chronic sinusitis.  The other references to 
sinusitis in the VA treatment records are reports made by the 
Veteran and not diagnoses made by medical professionals.  
While the Veteran is competent to provide lay evidence of her 
symptoms, she has not been shown to possess the requisite 
medical training, expertise, or credentials needed to render 
a diagnosis or a competent opinion as to medical causation.  
Accordingly, to the extent that she is attempting to provide 
an opinion as to the etiology of the claimed sinus condition, 
her lay opinion does not constitute competent medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

To be present as a current disability, there must be evidence 
of the condition at some time during the appeals period.  
Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 1998); see 
also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the 
Gilpin requirement that there be a current disability is 
satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves).  Here, while there was one 
notation of sinusitis, thereafter the diagnosis was changed 
to allergic rhinitis and thereafter the medical records show 
no evidence of chronic sinusitis.  Moreover, the VA examiner, 
after reviewing the treatment records and X-ray reports, 
stated that the claims files did not show that the Veteran 
has current sinusitis.

Furthermore, there is no competent medical evidence linking 
any type of sinus condition to the Veteran's service or to 
her service-connected post-traumatic scalp condition.  
Overall, the preponderance of the evidence is against the 
Veteran's claim of service connection for sinusitis and this 
claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include as secondary to service-connected post-
traumatic scalp condition, is denied.

Entitlement to service connection for tinnitus, to include as 
secondary to service-connected post-traumatic scalp 
condition, is denied.

Entitlement to service connection for sinusitis, to include 
as secondary to service-connected post-traumatic scalp 
condition, is denied.


REMAND

In a May 1994 RO decision, service connection was granted for 
post-traumatic headaches as a residual of the head injury the 
Veteran sustained in service.  A 10 percent evaluation was 
assigned under Diagnostic Code 9304.  In a September 2001 RO 
decision, a 10 percent rating was assigned under Diagnostic 
Code 8207, for post-traumatic minor anesthetic area, right 
side of scalp.  The RO stated that this issue was formerly 
rated as post-traumatic headaches.  The RO decision noted 
that there was no evidence of prostrating migraine headaches 
that would warrant a compensable evaluation.  An April 2005 
RO decision continued the 10 percent evaluation.  

In an April 2009 statement in lieu of 646, the Veteran's 
representative argued that the April 2005 rating action 
constituted clear and unmistakable error because it 
essentially severed service connection for headaches.  The 
representative argued that the Veteran continues to have 
post-traumatic headaches and therefore, a separate evaluation 
for the Veteran's headaches should be assigned.

The issue of whether the April 2005 rating action constituted 
clear and unmistakable error (CUE) has not been adjudicated 
by the RO is remanded back for appropriate action.

The Board notes that in the most recent November 2008 VA 
neurological examination, the examiner opined that although 
the Veteran's headaches were not likely post-traumatic, the 
Veteran's headache condition started in service, and has 
progressed over the years.

The Veteran's representative essentially argues that service 
connection for the Veteran's headaches was severed and 
replaced with service connection for post-traumatic minor 
anesthetic area, right side of scalp.  As these issues are 
inextricably intertwined, the Veteran's claim for a higher 
rating for post-traumatic minor anesthetic area, right side 
of scalp is deferred pending adjudication of the CUE claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two 
issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one 
issue cannot be rendered until the other issue has been 
considered).  

Accordingly, the case is REMANDED for the following action:

1. The RO should adjudicate the issue of 
whether the April 2005 rating action 
constituted clear and unmistakable error 
(CUE).  Following adjudication of the CUE 
claim, the Veteran's claim for higher 
rating for post-traumatic minor 
anesthetic area, should be readjudicated.

2.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and her representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


